Sullivan, J.
This suit was commenced by the plaintiffs as assignees of one Brown against the defendant, before a justice of the peace. A promissory note for fifty dollars, payable to Brown and assigned to the plaintiffs, was filed as the cause of action. The justice dismissed the suit for want of a sufficient cause of action. The plaintiffs appealed. The Circuit Court also, on motion of the defendant, dismissed the suit at the costs of the plaintiffs; from which judgment they have appealed to this Court.
It is contended that the judgment of the Circuit Court is right, because the plaintiffs, being a corporation, can only appear by attorney specially appointed; and, 2ndly, that the cause of action should have recited so much of the act incorporating The Broolmlle Insurance Company, as to show to the *171Court that the plaintiffs are authorized to take the assignment of notes, and sue on them in their corporate name.
G. Holland, for the appellants.
G. B. Smith and S. W. Parker, for the appellee.
The record shows that the parties appeared in the Circuit Court by their attorneys; and that, according to the decision of this Court in the case of The State Bank of Indiana v. Bell, May term, 1839, is sufficient (1).
The second point is equally untenable. The act incorporating The Broohmlle Insurance Company is, by a clause in the 17th section, declared to be a public act. Where a statute of a private nature is declared to be a public act, its contents need not.be pleaded nor shown to the Court; but the Courts will take notice of them, as they do of other public statutes. Bac. Abr. tit. statute, letter (F).

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.

 Ante, p. 127.